Citation Nr: 0123587	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-11 782A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
1998 Board of Veterans' Appeals (Board) decision denying 
service connection for residuals of rheumatic fever.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel








INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  He served in combat during World War II, and 
he is the recipient of a Purple Heart and Bronze Star Medal.  

In September 1995 the veteran filed a claim for service 
connection for residuals of rheumatic fever.  A March 1996 
rating action construed the claim as including a claim for 
service connection for his wounds.  Service connection was 
granted for residuals of a head injury but denied for 
rheumatic fever and the residuals thereof.  The veteran 
initiated an appeal of the denial and in April 1998 the Board 
of Veterans' Appeals denied entitlement to service connection 
for residuals of rheumatic fever.  

In February 1999 the veteran submitted additional material to 
the regional office in an apparent attempt to reopen his 
claim.  In June 1999, the veteran and his representative 
submitted a statement to the Board, maintaining that there 
was clear and unmistakable error in the April 1998 Board 
decision.  The Board has docketed this claim for 
consideration.  38 C.F.R. §§ 20.1400-1407

The question of whether there was clear and unmistakable 
error in the April 1998 Board decision is one which has been 
put before the Board for consideration.  Because of this 
action by the appellant, the RO has not yet had the 
opportunity to consider whether new and material evidence has 
been submitted which is sufficient to reopen the veteran's 
claim for service connection for residuals of rheumatic 
fever. It must be referred to the RO for initial 
consideration, and is not a matter for appellate review.  


FINDINGS OF FACT

1. In April 1998, the Board denied entitlement to service 
connection for residuals of rheumatic fever.  

2.  There was a reasonable and tenable basis for the April 
1998 Board decision.  


CONCLUSION OF LAW

There was no clear and unmistakable error in the April 1998 
Board decision denying entitlement to service connection for 
residuals of rheumatic fever.  38 U.S.C.A. § 7104, 7111 (West 
& Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran and his representative maintain that there was 
clear and unmistakable error in the April 1998 Board decision 
because the Board did not fully evaluate the veteran's 
testimony and the evidence relating to the difficulties the 
veteran had in service and subsequent to service because of 
the residuals of rheumatic fever.  The veteran contends that 
he had rheumatic fever prior to service, and that the stress 
of combat was the primary cause of his heart condition which 
developed later.  

I.  Background

The service department has certified that service medical 
records are not available and may have been destroyed by 
fire.  The available service records indicate that the 
veteran was treated for slight wounds incurred in France in 
March 1945, and that he was not hospitalized for such 
treatment.  

A Department of Veterans Affairs (VA) record of 
hospitalization, dated in October 1956, indicates that the 
veteran was treated for an abscess of the lateral malleolus 
of the right ankle due to trauma.  

In September 1995, the initial claim for service connection 
for residuals of rheumatic fever was received from the 
veteran.  In that claim he reported that he had been treated 
for several weeks in January and February 1943 for rheumatic 
fever.  The veteran indicated that his physician at the time 
had died, and that medical records relating to his treatment 
in early 1943 are not available.  The veteran stated that, 
after his initial illness in early 1943, he worked as a 
mechanic for the Federal Government.  He indicated that he 
listed his history of rheumatic fever on his application 
form.  He stated that there were times when he was working as 
a mechanic that he needed permission to go home because of a 
"rheumatic attack."  He noted that on one occasion in 
October 1943 he missed a day of work due to rheumatism.  He 
reported that he had a slight 'rheumatic attack" while at 
basic training, another attack when he was furloughed, and a 
third attack when he was recuperating and training in the 
summer of 1945.  He reported that he began having 
cardiovascular problems in 1994, and that physicians 
indicated to him that he had a heart murmur which was 
associated with the rheumatic fever episode.  

The veteran submitted a copy of his application for 
employment in 1943 indicating a history of illness in January 
1943, and a record of illness, dated in October 1943, showing 
that he had rheumatism.  Statements were received from the 
veteran's sister and brother indicating that the veteran had 
rheumatic fever in January 1943, and that he suffered bouts 
of rheumatism throughout his adult life.  

Medical reports were received from various physicians 
including Dr. Sensarma and Dr. Olsen indicating that the 
veteran was examined and treated for coronary artery disease 
beginning in 1994.  The veteran's history included a 
transurethral resection in 1989, treatment for hypertension 
since 1987, and cardiac catheterization in 1994 showing 
coronary artery disease.  He had a pacemaker implanted in 
1994.  One examination in 1994 indicated that there was a 
murmur in the mitral area.  A statement by Dr. Olsen in June 
1995 indicated that clinical studies had demonstrated 
thickening of the mitral valve.  Dr. Olsen expressed the 
opinion that this thickening of the mitral valve could relate 
to old rheumatic fever.  

At a hearing at the RO in July 1997, the veteran reported 
that he had bouts of pain in the joints before service, and 
that he had similar problems on three occasions in service.  
The veteran's sister testified that the veteran had much pain 
in the joints after service.  The veteran further testified 
that he saw physicians after service for the joint pain, but 
that the joint pain ceased in the mid-1980's.  

In 1997, Dr. Sensarma and Dr. Olsen stated that a mitral 
murmur and thickening of the mitral valve might possibly be 
secondary to the rheumatic fever that the veteran had as an 
early adult.  

II.  Analysis

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  If 
the evidence establishes the error, the prior decision shall 
be reversed or revised.  38 U.S.C.A. §§ 7104, 7111.  

Clear and unmistakable error is a kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, where reasonable minds cannot differ, 
that the results would have been manifestly different but for 
the error.  Even where the premise of the error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43, 44 (1993).  

In order for there to be a valid claim with clear and 
unmistakable error, there must have been an error in the 
prior adjudication, and either the corrected facts, as they 
were known at the time, were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, therefore, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Clear and unmistakable error are 
errors that are undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Thus, if there 
was any tenable or reasonable basis for the determination, 
clear and unmistakable error was not present.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that applied at the 
time of the prior decision.  The benefit of the doubt rule 
does not apply.  See Russell v. Principi, 3 Vet. App. 310, 
313, 314 (1992); Vamrel v. Brown, 6 Vet. App. 242, 245 
(1994).  

In essence, clear and unmistakable error is very specific and 
a very rare kind of error.  It is the kind of error of fact 
or law which is undebatable and leads to the conclusion that 
reasonable minds cannot differ.  Fugo v. Brown, supra.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303 (2000).  Every veteran is presumed to have 
been in sound condition when enrolled for service, except as 
to disorders noted at the time of examination and acceptance 
into service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 1991).  A preexisting injury or disease will be 
considered to have been aggravated by active service when 
there is evidence of an increase in disability during 
service, unless it is shown to be the natural progress of the 
disease.  38 C.F.R. § 3.306 (2000).  

In the case of a veteran who engaged in combat with the enemy 
in active military service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 1991).  

In this case, after reviewing the evidence of record at the 
time of the April 1998 Board decision, as to service 
connection for residuals of rheumatic fever, there is clear 
and unmistakable evidence, that the veteran had rheumatic 
fever prior to service.  The veteran has made this point 
repeatedly and there is no question that the presumption of 
soundness at induction has been rebutted.  The question, in 
this case, is whether the evidence in April 1998 clearly and 
unmistakably demonstrated that he has a disability residual 
to rheumatic fever, which was aggravated in service. He 
believes that all the cardiac symptoms he developed some 40 
years after service are such residuals.  

The veteran indicated on his initial claim in 1995, and again 
at the hearing in July 1997, that he experienced episodes of 
"rheumatism" on three occasions in service.  He has stated 
that such episodes continued after service, but ceased in the 
1980's.  He does not have "rheumatism" as a current 
disability, and no apparent medical relationship between 
rheumatism, (any of a variety of disorders marked by 
inflammation, degeneration or metabolic derangement of 
connective tissue, especially the joints and related 
structures) and rheumatic fever (a febrile disease which is a 
delayed sequela of infection characterized by focal 
inflammatory lesions of the heart, blood vessels and joints) 
has been shown.  In any event, the veteran has not claimed 
service connection for rheumatism and that medical question 
is not before the Board.  

Clearly, he experienced stress in service as the result of 
his combat experiences.  However, from his own statements and 
testimony, the testimony and statements of others, and the 
medical record, the evidence clearly and convincingly 
establishes that residuals of rheumatic fever did not 
increase in severity during service.  

Basically, the veteran's claim in 1995 indicates that he had 
"rheumatic" or orthopedic complaints in service, which he 
considered to be similar to those complaints he had prior to 
service and which he related to rheumatic fever.  The veteran 
indicated on his claim and at his hearing that these 
individual episodes in service were acute and transitory in 
nature.  In this regard, it should be noted that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service." Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Even 
if these flare-ups represent a presumption of aggravation, in 
view of the veteran's testimony and the stress of combat, 
there is clear and convincing evidence that there was no 
increase in the level of disability during service.  
Essentially, there are no medical records or medical opinions 
between November 1945 and 1998 showing different or increased 
symptomatology or disability after service than was present 
prior to service, which would demonstrate a permanent 
increase in residual disability due to rheumatic fever in 
service.  Considering all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service, there is clear and convincing evidence 
that there was no increase in the level of the claimed 
disability during service. Maxson v. West, 12 Vet. App. 453 
(1999). 

Further, the statements by the veteran and on his behalf fail 
to demonstrate that the veteran exhibited cardiovascular 
disability during service.  At his hearing, in 1997, the 
veteran stated that he had "near blackout" symptoms, but 
there is no medical evidence to demonstrate that such 
symptoms were cardiovascular in nature.  While the veteran is 
competent to provide testimony as to his symptoms and 
complaints, his statements may not constitute competent 
evidence of a medical diagnosis or medical causation. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494, 495 (1992).  In fact, there 
was no medical evidence or medical opinion which indicated 
that the veteran aggravated any cardiovascular problems or 
had any disability associated with residuals of rheumatic 
fever in service or for some 40 years thereafter.  The 
medical statements of record at the time of the April 1998 
Board decision clearly indicate that the veteran began having 
cardiovascular problems in the mid to late 1980's, and that 
mitral valve problems first occurred and were first noticed 
in the 1990's.  These medical records fail to relate any 
history or provide any indication of any murmur or 
cardiovascular problems in service.  While recent mitral 
valve problems may be associated with the episode of 
rheumatic fever experienced by the veteran, such episode 
actually occurred prior to service (and not in service). 

The evidence of record in 1998 failed to demonstrate that the 
veteran experienced any cardiovascular pathology in service.  
There is no medical evidence or medical opinion showing that 
he had another episode of rheumatic fever in service.  There 
is no medical evidence or opinion that there is any 
etiological relationship between the veteran's mitral valve 
disease, or his cardiovascular disease, first noted 
approximately 40 years after service, and any increase in 
disability noted or treated in service.  See Grottveit v. 
Brown, supra.  Without a medical basis showing such a 
relationship, there can be no showing that mitral valve 
disease or cardiovascular symptoms demonstrated 40 years 
after service represented an increase in severity of  the 
veteran's rheumatic fever in service.  

While reaching the same conclusion in a slightly different 
manner, the Board concludes that there was a tenable and 
reasonable basis for the April 1998 decision denying service 
connection for residuals of rheumatic fever.  The claimant 
has not demonstrated more than a disagreement as to how the 
facts were weighed or evaluated.  He has not demonstrated an 
error in fact or law which rises to the level of clear and 
unmistakable error. 38 C.F.R. §§ 20.1403, 20.1404.   

Since there was a clearly tenable basis for the April 1998 
decision, clear and unmistakable error was not present.  
Since there was no clear and unmistakable error in the April 
1998 Board decision, it must be affirmed. 

There has been a significant change in the law during the 
pendency of this matter with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 114 
Stat. 2096, (to be codified as amended at 38 U.S.C.A §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The cited 
law eliminates the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999).  Final regulations to effectuate the VCAA were 
published on August 29, 2001 with the same effective date as 
the VCAA, November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the VCAA does not 
apply to allegations of error in past Board decisions.  
Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug 30, 2001) 
(en banc).  Therefore, the VCAA laws and regulations need not 
be considered, and do not apply in this decision.  
ORDER

There was no clear and unmistakable error in the April 1998 
Board decision denying service connection for residuals of 
rheumatic fever.  The matter is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



